DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/2020.
Applicant's election with traverse of Group IV, claims 9-11, in the reply filed on 18 December 2020 is acknowledged.  The traversal is on multiple grounds which shall each be addressed. Firstly, in regards that there is no search burden when searching for the different groups the argument is not found persuasive because there is no clear showing that the finding of any one of the groups would necessarily result in the finding of the others. As such and in line with the election of the instant elected claims it is not necessary that the composition of claim 9 when found in the art would necessarily also include teachings drawn to the other groups. As such a serious search burden exists.
In regards to arguments that group I and group II are not capable of being restricted because group I recites different third and fourth precursors and as such results in a necessarily different composition this is not found persuasive. The use of different precursors alone does not necessarily result in different compositions especially in light of any missing processing steps, such as flow rates, that could affect the composition.
In regards to the applicants arguments that groups III and IV that there is no difference between the first and second processes of group III and as such the claims should not be subjected to restriction in not found persuasive. Upon review of the instant application there is nothing to indicate that the first and second processes can be the same and further the description of a first process and a second process would lead a person having ordinary skill in the art to think that the processes must be different otherwise it is merely the repetition of the first process and should be treated as such.
In regards to the applicants arguments that groups I and III that there is no difference between the first and second processes of group III and as such the claims should not be subjected to restriction in not found persuasive. 
In regards to the applicants arguments that groups I and IV are related inventions and would necessarily overlap on each other the Office respectfully disagrees. As the applicant has previously pointed out the device of claim 1 (group I) must have been formed of different precursors. There is no such limitation to the composition of claim 9 (group IV) which could have been formed by using the same precursors multiple times.
In regards to the applicants arguments that groups II and III are related inventions that would necessarily overlap and read on each other. However, this is not persuasive as the method of claim 8 (Group III) does not have to contain two different metal carbide compositions and thus would result in a materially different method and composition from that of claim 2 (Group II)

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2019, 1/14/2020, 3/2/2020, 4/27/2020, 7/7/2020, and 12/19/2020 were filed. The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al. (US 2015/0262828, hereinafter referred to as “Brand”).
As to Claim 9: Brand teaches a composition wherein a second work function layer is deposited a first work function layer which is on a substrate [0028]. Brand further teaches that the first work function material can be titanium aluminum carbide [0025] and the second work function material can be titanium aluminum carbide [0028].
As to Claim 10: Brand teaches the composition of claim 9 (supra). Brand further teaches that the first work function material can be titanium aluminum carbide (i.e., TiAlC) [0025] and the second work function material can be titanium aluminum carbide (TiAlC) [0028].
	As to Claim 11: Brand teaches the composition of claim 9 (supra). Brand further teaches that the composition can further contain a work function cap layer composed of TiN [0030].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767